01/15/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               December 4, 2020 Session

               STATE OF TENNESSEE v. MICHAEL E. WHITE

                  Appeal from the Circuit Court for Madison County
                       No. 19-634 Roy B. Morgan, Jr., Judge
                      ___________________________________

                           No. W2020-00857-CCA-R3-CD
                       ___________________________________

The defendant, Michael E. White, appeals the order of the trial court revoking his probation
and ordering him to serve his original nine-year sentence in confinement. Upon review of
the record, we conclude the trial court did not abuse its discretion in finding the defendant
violated the terms of his probation by imposing the original sentence. Accordingly, the
judgment of the trial court is affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J., and CAMILLE R. MCMULLEN, J., joined.

Kendall F. Stivers, Assistant Public Defender, Tennessee District Public Defenders
Conference, Franklin, Tennessee (on appeal), and George Morton Googe, District Public
Defender and Jeremy B. Epperson, Assistant Public Defender, Jackson, Tennessee (at
trial), for the appellant, Michael E. White.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Lee R. Sparks, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                              Facts and Procedural History

       On December 9, 2019, the defendant pleaded guilty to possession of more than 0.5
grams of methamphetamine with intent to sell; possession of more than 0.5 grams of
methamphetamine with intent to deliver; and violation of the vehicle registration law. See
Tenn. Code Ann. §§ 39-17-343; 55-4-101. The defendant received a nine-year sentence
with the Tennessee Department of Correction, suspended to supervised probation. The
terms of probation required, the defendant, in part, to pass random alcohol and drug screens
and successfully comply with and complete the Jackson Day Reporting Center (DRC)
Program. While on probation, the defendant only reported to the DRC five times over a
three-month period. A probation violation report was filed on March 23, 2020. The report
stated the defendant failed to report to the Jackson DRC as ordered by the court, failed to
meet with his probation officer, and failed to complete the probation intake process. The
trial court conducted a probation revocation hearing on May 19, 2020.

       At the hearing, probation officer Altovise Jones testified she began supervising the
defendant on December 9, 2019. The defendant came to the DRC program on December
10, 2019, and only reported five additional days. Despite his five appearances, the
defendant incurred thirty-five unexcused absences between January 13, 2020, and March
18, 2020. Ms. Jones explained the allotted number of absences allowed in the program is
determined on the reason and proof provided to justify the absence. The defendant only
provided two excuses for his thirty-five absences.

       Ms. Jones testified the defendant was drug tested during his probation intake and
passed. However, he never completed the intake process, which was reset three different
times at the defendant’s convenience. The defendant admitted during a conversation with
Ms. Jones that he was not finishing the intake process because he was using drugs.

       Ms. Jones explained that she and the director of the DRC tried to make long-term
inpatient treatment work for the defendant. They went to the defendant’s home three times
in an effort to convince the defendant to complete his probation intake. Each time, the
defendant would agree to come to the DRC the next day, and they would arrange a time
for him to meet with a forensic social worker to complete the necessary screening. The
defendant, however, would never show up.

       The defendant admitted to having thirty-five unexcused absences from the DRC
program. However, he took issue with the State’s claim that he only reported to DRC for
five days. The defendant claimed there was documentation showing he attended the DRC
program more than five days because he took more than five drug tests, and those tests
were signed off on by a secretary at the DRC. The defendant also claimed he no longer
needed treatment because “[he] is clean.” He further admitted he did not attend the
program because he was using drugs at the time, feared failing the program’s drug screens,
and was afraid of being arrested again.

      At the close of proof, the trial court accredited the testimony of Ms. Jones,
determined the defendant accumulated thirty-five unexcused absences at the DRC, and
revoked the defendant’s probation. Upon revocation, the trial court ordered the defendant

                                           -2-
to serve the original nine-year sentence in the Tennessee Department of Correction. This
timely appeal followed.

                                          Analysis

       On appeal, the defendant argues the trial court erred “by assuming that the only
option for punishing a probation violation was execution of the original sentence and
incarceration.” The State disagrees, asserting the trial court properly exercised its
discretion in revoking the defendant’s probation and ordering him to serve his original
nine-year sentence in confinement. After our review, we affirm the judgment of the trial
court.

        A trial court has statutory authority to revoke a suspended sentence upon finding
that the defendant violated the conditions of the sentence by a preponderance of the
evidence. Tenn. Code Ann. § 40-35-310, -311; see State v. Clyde Turner, No. M2012-
02405-CCA-R3-CD, 2013 WL 5436718, at *2 (Tenn. Crim. App. Sept. 27, 2013). “The
trial judge has a duty at probation revocation hearings to adduce sufficient evidence to
allow him to make an intelligent decision.” State v. Leach, 914 S.W.2d 104, 106 (Tenn.
Crim. App. 1995) (citing State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991)).
If a violation is found by the trial court during the probationary period, the time within
which it must act is tolled and the court can order the defendant to serve the original
sentence in full. Tenn. Code Ann. § 40-35-310; see State v. Lewis, 917 S.W.2d 251, 256
(Tenn. Crim. App. 1995). To overturn the trial court’s revocation, the defendant must show
the trial court abused its discretion. State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). “In
order to find such an abuse, there must be no substantial evidence to support the conclusion
of the trial court that a violation of the conditions of probation has occurred.” Id. (citing
State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991)). “Once a trial court has determined that
a violation of probation has occurred, the court has the discretionary authority to: ‘(1) order
confinement; (2) order execution of the sentence as originally entered; (3) return the
defendant to probation on appropriate modified conditions; or (4) extend the defendant’s
probationary period by up to two years.’” State v. Kennedy Fleming, No. E2017-02352-
CCA-R3-CD, 2018 WL 6787580, at *2 (Tenn. Crim. App. Dec. 26, 2018) (quoting State
v. Brandon L. Brawner, No. W2013-01144-CCA-R3-CD, 2014 WL 465743, at *2 (Tenn.
Crim. App. Feb. 4, 2014) (citations omitted).              “The determination of the proper
consequences of the probation violation embodies a separate exercise of discretion.” Id.
(citing State v. Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App. 2007).

      Here, the record contains sufficient evidence to support the trial court’s decision to
revoke probation and order the defendant to serve the original sentence in confinement.
On December 9, 2019, the defendant pled guilty to the delivery and sale of more than 0.5
grams of methamphetamine and violation of the vehicle registration law and received a
                                             -3-
nine-year sentence to be served on supervised probation. As a condition of probation, the
defendant was required to complete and comply with the Jackson DRC Program and submit
to random drug and alcohol screens. The record contains a probation violation report
establishing that the defendant had thirty-five unexcused absences on the following days:
1/13/20-1/16/20; 1/23/20; 1/27/20-1/30/20; 2/3/20-2/6/20; 2/10/20-2/13/20; 2/18/20-
2/20/20; 2/24/20-2/27/20; 3/2/20-3/5/20; 3/9/20-3/12/20; 3/16/20-3/18/20. The report also
states the defendant did not complete or comply with the DRC program, nor did he
complete his probation intake process. The defendant does not challenge the underlying
probation violation, and we conclude the record contains sufficient evidence to sustain the
trial court’s revocation order. Tenn. Code Ann. § 40-35-310, -311; see Clyde Turner, 2013
WL 5436718, at *2; Shaffer, 45 S.W.3d at 554.

       The defendant instead asserts the trial court improperly reinstated his original
sentence rather than reinstating his probation. However, the trial court found that the
defendant willfully admitted to failing to report to probation thirty-five unexcused times,
making him an improper candidate for the program. The trial court then determined the
defendant violated probation before determining the proper penalty. After finding the
violation, the trial court acknowledged the DRC’s effort to get the defendant to comply
with the program, stating “[w]e have tried. We have given you the best we got for the
DRC.” Additionally, the trial court found:

             The sworn testimony today is very clear that it’s been established by
      a preponderance of the evidence that the [d]efendant missed these times
      unexcused, 35 times, and by his own testimony he admits to that. I give
      credibility to the testimony of Altovise Jones who has said what effort was
      made, special effort to try to get [the defendant] in, [went] to his house,
      everything short of coming back to court, and so every opportunity was
      given, and I believe that testimony today under oath.

       Upon our review, we find no error in the trial court’s decision to reinstate the
defendant’s original sentence. Once a violation of probation is found, a trial court can
order the defendant to serve the original sentence. Tenn. Code Ann. § 40-35-310; see
Lewis, 917 S.W.2d at 256. The record contains sufficient evidence that the defendant
violated the terms of his probation as he admitted to the same. Leach, 914 S.W.2d at 106.
Accordingly, the trial court acted within its discretion in ordering the defendant to serve
the original sentence of nine years in the Tennessee Department of Correction. Tenn. Code
Ann. § 40-35-310; Clyde Turner, 2013 WL 5436718, at *2; Lewis, 917 S.W.2d at 256. The
defendant is not entitled to relief.

                                       Conclusion

                                           -4-
        Based upon the foregoing authorities and reasoning, we affirm the judgment of the
trial court revoking the defendant’s probation and ordering him to serve the original
sentence in confinement.




                                            ____________________________________
                                            J. ROSS DYER, JUDGE




                                          -5-